DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 6-13, filed 7/6/2021, with respect to the rejection(s) of claim(s) 2-4, 9-10, and 12 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dantus (US 20140058367), in view of Kuhnert (US 6290695 B1), as previously cited, further in view of Bischoff (US 2011/0224658 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-10, and 12  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 2-4, and 9, it is unclear what differentiates the additional disruption points from the other disruption points. Are these additional points any different from the original disruption points? Also, there should be clarification as to what “them” is in the phrase “points between them”. Are these additional disruption points between the first set of disruption points or between the second set of disruption points? The same goes for the other sets of photodisruption points and another plurality of additional photodisruption points between them.
Independent claims 2-4, and 9 are rejected under USC 112, thus respective dependent claims 10 and 12 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dantus (US 20140058367), in view of Kuhnert (US 6290695 B1) (both cited previously), further in view of Bischoff (US 2011/0224658 A1).
Regarding claim 2, Dantus discloses method for performing ophthalmic laser surgery using a device configured to transmit a pulsed laser beam (Abstract, Para. 53, ophthalmic surgery using ultrafast pulsed laser), comprising: establishing an initial fragmentation cutting pattern comprising a plurality of original photodisruption points (Fig. 41, Para. 99, regular line patterns made by raster scan pattern); establishing an enhanced fragmentation cutting pattern comprising a plurality of enhanced photodisruption points selected to decrease potential adverse effects due to patient movement and having increased density over a fixed area as compared with the plurality of original photodisruption points (eg. Fig. 42, Para. 100); and directing the pulsed laser beam (eg. Fig. 38-39, Para. 99-100), each photodisruption point in the initial fragmentation cutting pattern and the enhanced fragmentation cutting pattern comprises a laser target point (eg. Para. 98-100) but does not disclose to make a multi-layered vertical side cut thereby creating a fragmentation cut, the multi-layered vertical side cut traversing a plurality of generally diagonal paths according to the enhanced fragmentation cutting pattern, the multi-layered vertical side cut including a first layer formed of the original photodisruption points of the initial fragmentation cutting pattern and a second layer formed of additional photodisruption points at offsets both vertically and horizontally from the original photodisruption points and the plurality of original photodisruption points and a plurality of enhanced additional photodisruption points forming a second vertical layer extending along the depth direction, wherein each of the plurality of additional photodisruption points is located at an offset from a corresponding one of the plurality of original photodisruption points both vertically along the depth direction and horizontally perpendicular to the depth direction, wherein the enhanced fragmentation cutting pattern is configured.
Kuhnert teaches an ophthalmological device using (eg. Abstract, Col. 1, Ln. 5-10) that uses a laser to ablate multiple layers of an eye surface (eg. Col. 2, Ln. 5-60) by making spaced sequences of individual ablated areas offset horizontally and vertically (eg. Fig 1-3, Col 3. Ln. 10-Col. 4, Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Dantus with the individual offset ablation area sequence to minimize thermal stress in the area and other side effects (eg. Col. 2, Ln. 5-25, Ln. 50-60).
Bischoff teaches an ophthalmologic laser system (eg. Abstract) that can scan and irradiate tissues in a 3D plane such that the scan/ablation points are offset vertically and horizontally (eg. Fig. 4, Para. 32, 46-58, 62-63) while allowing follow-up incisions to enhance the accuracy of the operation (eg; Para. 19).
It would have been obvious to have combined the invention of Dantus and Kuhnert with the 3D scanning incisions taught by Bischoff to reduce radiation exposure and increase efficiency of the operation (eg. Para. 28-29).
Regarding claim 9, the combined invention of Dantus, Kuhnert, and Bischoff discloses an apparatus for performing an ocular laser surgical procedure (Abstract; paragraph 53, ophthalmic surgery using ultrafast pulsed laser) based on an initial cutting pattern comprising a plurality of original photodisruption points (eg. Dantus, Figs. 41 and 42; paragraphs 99 and 100, illustrating the original photodisruption points and new photodisruption points for the raster scan), comprising:
a laser configured to emit a beam (eg. Dantus, Paragraph 53, ophthalmic surgery using ultrafast pulsed laser);
optical elements configured to focus the beam emitted by the laser at a desired position on an eye of a patient (Dantus, Fig. 30; paragraph 91, disclosing multiple optical elements such as moveable mirrors and objectives in order to focus the laser beam onto the eye); and
a controller configured to control the laser and optical elements, wherein the controller is configured to use an enhanced cutting pattern, the enhanced cutting pattern comprising a plurality of the plurality of original photodisruption points and a plurality of additional photodisruption points, wherein the plurality of original photodisruption points form a first vertical layer extending along a depth direction and the plurality of additional photodisruption points form a second vertical layer extending along the depth direction, wherein each of the plurality of additional photodisruption points is located at an offset from a corresponding one of the plurality of original photodisruption points both vertically along the depth direction and horizontally perpendicular to the depth direction (Bischoff, eg. Fig. 4, Para. 32, 46-58, 62-63 and eg. Kuhnert, Fig 1-3, Col 3. Ln. 10-Col. 4, Ln. 10) , wherein the enhanced fragmentation cutting pattern is configured to decrease potential adverse effects due to patient movement and has increased density over a fixed area as compared with the plurality of original photodisruption points (Dantus, Paragraph 54, 99 and 100, laser system run by controller 63 including controlling a galvanometer actuating mirrors to oscillate scanner mirror movement to create disorder in the raster scanning pattern to create new photodisruption points in the pattern which eliminates visions of rainbow after photodisruption and may also move the ablation points closer together);
wherein each photodisruption point in the initial and enhanced cutting pattern comprises a laser target point (Dantus, Paragraphs 99 and 100, each point is scanned by the laser); and
wherein the enhanced cutting pattern creates a flap (Dantus, Paragraph 99, the cutting pattern used to create a flap).
Regarding claim 10, the combined invention of Dantus, Kuhnert, and Bischoff discloses the enhanced cutting pattern further comprises a raster lamellar cut including including two 2D raster regions and a 3D laser pattern, wherein each 2D raster region extends laterally in a plane parallel to a first direction and the two 2D raster regions are displaced relative to each other in a lateral first direction, and wherein the 3D laser pattern is a volume that extends both in the plane and in a second direction perpendicular to the plane, and is located between the two 2D raster regions and connects the two 2D raster regions to form the raster lamellar cut (eg. Bischoff, Fig. 4 and 8, and Para. 62-63).

Claims 3-4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dantus (US 20140058367), in view of Kuhnert (US 6290695 B1), further in view of Bischoff (US 2011/0224658 A1), further in view of Frey (US 2011/0022036 A1) (cited previously).
Regarding claim 3, Dantus discloses a method for performing ophthalmic laser surgery using a device configured to transmit a pulsed laser beam (Abstract; paragraph 53, ophthalmic surgery using ultrafast pulsed laser), comprising: establishing an initial cutting pattern comprising a plurality of original photodisruption points (Fig. 41, paragraph 99, showing regular line patterns made by raster scan pattern); establishing an enhanced cutting pattern comprising a plurality of enhanced photodisruption points selected to decrease potential adverse effects due to patient movement and having increased density over a fixed area as compared with the plurality of original photodisruption points (Fig. 42, paragraph 100; new raster photodisruption points and patterns are established that do not go in a straight line in order to mitigate the rainbow effect; the new pattern causes the points to be closer together); directing the pulsed laser beam to make a raster lamellar cut, the raster lamellar cut traversing two raster regions in at least one raster scanning pattern according to the enhanced cutting pattern (Paragraph 99 and 100, the new photodisruption points are raster scanning patterns for the creation of a flap which would inherently traverse between two raster regions; see Figs. 38 and 39 to see that the photodisruption points are performing lamellar (side) cuts to create the flap); wherein each photodisruption point in the initial cutting pattern and the enhanced cutting pattern comprises a laser target point, and wherein the raster lamellar cut provides an increased length scanning pattern relative to a cut made according to the initial cutting pattern (Paragraphs 98-100, both raster scanning patterns comprises laser target points and the unevenness of the new photodisruption points and the additional elements involved in creating the random photodisruption points would lead to an increased length scanning pattern compared to the straight row original photodisruption points), but does not disclose the raster lamellar cut includes two 2D raster regions and a 3D laser pattern, wherein each 2D raster region extends laterally and the two 2D raster regions are displaced relative to each other in a lateral direction, and wherein the 3D laser pattern is located between the two 2D raster regions and connects the two 2D raster regions to form the raster lamellar cut and including a first 2D raster scan pattern, a second 2D raster scan pattern, and a 3D scan pattern, wherein the first 2D raster scan pattern is formed by a set of first photodisruption points, a set of second photodisruption points and a plurality of additional photodisruption points between them, the second 2D raster scan pattern is formed by a set of third photodisruption points, a set of fourth photodisruption points and another plurality of additional photodisruption points between them, the first and second 2D raster scan patterns extend in a plane parallel to a first direction and are displaced relative to each other along the first direction, the 3D scan pattern is a volume formed by photodisruption points and extends both in the plane and in a second direction perpendicular to the plane, and the 3D scan pattern overlaps with the set of second photodisruption points and the set of third photodisruption points.
Kuhnert teaches an ophthalmological device using (eg. Abstract, Col. 1, Ln. 5-10) that uses a laser to ablate multiple layers of an eye surface (eg. Col. 2, Ln. 5-60) by making spaced sequences of individual ablated areas offset horizontally and vertically (eg. Fig 1-3, Col 3. Ln. 10-Col. 4, Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Dantus with the individual offset ablation area sequence to minimize thermal stress in the area and other side effects (eg. Col. 2, Ln. 5-25, Ln. 50-60).
Bischoff teaches an ophthalmologic laser system (eg. Abstract) that can scan and irradiate tissues in a 3D plane such that the scan/ablation points are offset vertically and horizontally (eg. Fig. 4, Para. 32, 46-58, 62-63) while allowing followup incisions to enhance the accuracy of the operation (eg; Para. 19) with an alternate embodiment that would allow for rastering planes (eg. Para. 63).
It would have been obvious to have combined the invention of Dantus with the 3D scanning incisions taught by Bischoff to reduce radiation exposure and increase efficiency of the operation (eg. Para. 28-29).
Frey teaches an ophthalmological laser 2D raster regions in a 3D laser pattern (Fig. 9-12, para. 54).
It would have been obvious to one of ordinary skill to have combined the invention of Dantus with the 2D raster regions and a 3D laser pattern as taught by Frey to expand the combinations of shapes that can be cut to fit what is needed for the operation (eg. Frey, Para. 15-16).
Regarding claim 4, the combined invention of Dantus, Kuhnert, Bischoff, and Frey discloses a method for performing ophthalmic laser surgery using a device configured to transmit a pulsed laser beam (Dantus, Abstract, Para. 53), comprising: establishing an initial cutting pattern comprising a plurality of original photodisruption points (Dantus, Fig. 41, Para. 99); establishing an enhanced cutting pattern comprising a plurality of enhanced photodisruption points selected to decrease potential adverse effects due to patient movement and having increased density over a fixed area as compared with the plurality of original photodisruption points (Dantus, Fig. 42, Para. 100); and directing the pulsed laser beam to make a lamellar cut according to the enhanced cutting pattern to produce a flap (eg. Dantus, Fig. 38-39, Para. 99-100), wherein the plurality of photodisruption points form a triangular pattern in which each set of three nearest neighboring photodisruption points form an equal-sided triangle (Frey, Para. 59, triangle slices); wherein each photodisruption point in the initial cutting pattern and the enhanced cutting pattern comprises a laser target point (eg. Dantus, Para. 99-100).
Regarding claim 12, the combined invention of Dantus, Kuhnbert, Bischoff, and Frey discloses a lamellar cut producing a flap, wherein at least three of the enhanced photodisruption points form a triangular shape pattern in which each set of three nearest neighbors form an equal- sided triangle (eg. Frey, Para. 59, triangle slices, one of ordinary skill would know to substitute one type of cut with another type of cut to yield predictable results of creating a flap in whatever shape is needed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792